Title: To Thomas Jefferson from Benjamin Rush, 1 March 1796
From: Rush, Benjamin
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia March 1st 1796.
                    
                    The bearer of this letter Mr. Weld a young Gentleman of amiable manners, and good education was introduced to me by a letter from an old Scotch friend now settled in Dublin. In travelling through the United States he could not be satisfied without paying his respects to Mr. Jefferson.
                    What strange events have happened in our city since your retirement from public life! The late honourable treaty with Spain has revived your name among your republican friends. Mr. Pinkney’s Success as a negociator has been ascribed to information and instructions issued by our Executive, at a time when your influence was felt in the Councils of our Country.
                    We have been much struck lately by a public Acknowledgement from a late Officer of State, of our Obligations to Great Britain for many of the political institutions to which the United States owe their happiness. This Acknowledgement has led some of the Republicans to inquire into the nature and number of those institutions. Upon an investigation of them they are as follows. 1. Funding Systems, and perpetual debt. 2. A cruel and Absurd System of penal laws. 3. A cruel and Absurd code of laws with respect to Debtors. 4. Oppressive religious establishments. 5. Imposts and excise instead of an equal land tax. 6. Unequal distribution of property among the Children of the same family. 7. Innumerable perjuries from the Absurd mixture of Oaths with all our Revenue laws. Our Judicial System alone derives some merit from our descent from, and former connection with G. Britain, but it owes the obstinate Stability of most of its present imperfections, chiefly to the unfortunate Association of the evil with the good parts of it.
                    You drew up the Act of Independance of the United States. The wishes and prayers of thousands are, that you may live to realize that Act, by giving us the principles, and habits of an independant people. From my Dr Sir your sincere Old friend
                    
                        Benjn Rush
                    
                 